 

 

 

AYOLYNOIS,
roby bump

aLVd
610% “IZ Q0HO

(euo yooyD)

“SUIONUOS JUBOIFIUSIS are Andes Io ‘Ajoyes o1pqnd is pue ‘poyyrugns quSWNOOp [RUT VsISIN, PY (40: TUOTL[NGoI 10 oINJLIS JOYIJO SULMOT[OF 94}
Aq 10 “(Q)OELE “O'S TE Ag pesnoxe st s0Lsteg (gl “UoToe sIyy 0} sarzed [ye uodn posses Aydutord oq [IM 10 uaeq sey Joyye uoMeordde sty Jo Adoo vy CW

HLVG
6107 “1 90190 FOMIO S.MYTO NI CAAISOTa

 

cry _

 

 

aoqanr Nee yoy LORLLSIG "$s"
=

6107 \, 48q0}9Q
WRIOA MAN * udépoorg ‘daLVvd

“LaHN0) FHL
Ad GaAWaAdYHO SSA INA GATVESND 7d LON AVA INV
“AD 1ddO SMAATO FAL NI GAOV' Id GNV GXTVAS dTAACAO

 

 

qUSTTZ FO Asta

[eas Jopun Surf soziioyyne
yeu] SIseq [eso] JouJO JO ‘UoMe[NSol ‘oynyeys oy} ‘Monesndde Mau kv JT (q

 

 

 

:polayUg oyeq
oSpne ajeysisepyospne
{poloJUT] YOM AA UI VseD Fo IequINN 19390]

9pig Wno7 101d v 0} yuensind J] (Cv

 

 

 

“MOTAMAS AO NOTLVYOMTLYAD AXMOLVOINVIA

 

 

 

2J99YS JOYVOP UO psi1e}Ue oq 0} JFUSANIOP Fo WONdLIsap 93¥48 ‘sod JT

 

J ON SHA -LHHHS LEO OTe Nd SHI NOdO ALVOIGNE

 

AOs lopsn@)reduAuuesd :ssolppy [IeA-4
£OLO-PSC-SIL -TOquUINN suo

 

 

 

TOCIT AN “GALfOOlg “ :ssoippyw

WE VZE[ I UPUIPeD TLTowlen UU]

TeSN AUUOy) :suIBN,

- fod yuepusjeq, = JFMUIeT ‘AG GALLUNANS

 

 

 

386 8 ee 2 ye ag 2 is fe 8 2 8 ee He ee 2 ee he 2s eo os 2 2 ok
JaquInNN 393x90C ydjopury beaysAsy
196-[W-61 AH

POLISUTY FO Ssole}S poquy

fs fe Se ahs ate fe 2s af ae ois ols ole fe oe aie fe afc a als ale aft ae als oie 2c af ofc ois os afc ate oe

‘TIVdS WAN INDANOOG ATA OL
HAVAT XO NOILVOITdd¥

 

MUYOA MAN AO LORILSIC NWALSVA
LY200 LOMRALSIG SALV.LS GALINA
DFO § A42[1D “OL

 

 
ML:GN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

we ee ee ee eee x , FILED UNDER SEAL

UNITED STATES OF AMERICA AFFIDAVIT AND
COMPLAINT IN SUPPORT

- against - OF AN APPLICATION FOR

AN ARREST WARRANT

KYSHEEQ RANDOLPH,
Case No. 19-MJ-961

Defendant.

(18 U.S.C. §§ 115; 1315))

EASTERN DISTRICT OF NEW YORK, SS:

TENITRIS MCINNIS, being duly sworn, deposes and states that she is a
Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), duly
appointed according to law and acting as such.

On or about October 17, 2019, within the Eastern District of New York, the
defendant KYSHEEQ RANDOLPH knowingly threatened to assault or murder a Federal law
enforcement officer, with intent to impede, intimidate and interfere with such law
enforcement officer while engaged in the performance of official duties, and with intent to
retaliate against such law enforcement officer on account of the performance of official
duties.

(Title 18, United States Code, Section 115)

On or about October 17, 2019, within the Eastern District of New York, the
defendant KYSHEEQ RANDOLPH knowingly engaged in conduct that threatened or

attempted to threaten bodily injury to another person, with intent to retaliate against any

 
person for the attendance of a witness or party at an official proceeding, to wit: a Federal
criminal proceeding in the Eastern District of New York.

(Title 18, United States Code, Section 1513(b))

The source of your deponent’s information and the grounds for her belief are
as follows:!

1. Iam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives and have been involved in the investigation of numerous cases involving the
recovery of firearms and ammunition. I am familiar with the facts and circumstances set
forth below based on my personal observations and knowledge of the facts and
circumstances as well as conversations with other law enforcement officers involved in the
case.

2. On October 17, 2019, a federal criminal trial was being presented by
the United States government to the jury in United States v. Jefferys, 18-CR-00359 (KAM).

3, On or about October 17, 2019, at approximately 3:00 p.m., as the
abovementioned trial was underway, ATF Special Agent Shawn Edmonds left the courtroom
to go to the bathroom. As Special Agent Edmonds walked towards the bathroom, he passed
by the defendant, who was walking towards him to go back into the courtroom. As the two
passed each other in the hallway, the defendant looked at Special Agent Edmonds and said
“dead ass, dead ass.” Special Agent Edmonds believed that the defendant’s remarks

constituted a threat against him.

 

| Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware,

 
4. The defendant came back into the courtroom and sat in the gallery of
the courtroom. I was sitting in the courtroom gallery at this time and could see the
defendant. Specifically, I was sitting in the third row on the lefthand side of the courtroom,
and the defendant was sitting in the second row on the righthand side of the courtroom.

5. At approximately 3:30 p.m., while one of the government’s cooperating
witnesses was testifying on the stand, I saw the defendant use his right thumb, index and
middle fingers to mimic the shape of a gun and point to his right temple. A few minutes
later, the defendant made a second gesture with his right hand. He used his thumb, index
and middle fingers to mimic the shape of gun, but this time he pointed the gun gesture to the
bottom of his chin in an upward movement. It is my belief that the defendant had a direct
line of sight to the cooperating witness on the stand both times he made the gun gestures with
his hand. The defendant remained in the courtroom for the entirety of the witness’s
testimony.

6. Based on my conversations with other law enforcement agents, I
understand that the defendant is a member of the Bloods gang and that he is known to the
cooperating witness.

7. Based on my firearms and investigative training and experience, I
believe that the hand gestures the defendant made in the courtroom during the cooperating
witness’s testimony, which were in the shape of a gun, were done to threaten the cooperating

witness.

 
Case 1:19-mj-00961-SJB Document 1 Filed 10/21/19 Page 5 of 7 PagelD #: 5

8. WHEREFORE, your deponent respectfully requests that the defendant

KYSHEEO RANDOLPH be dealt with according to law.

Ne AA.

 

TENITRIS MCINNIS
Special Agent, Bureau of Alcohol, Tobacco and
Firearms
Syyorn to before me this
21 "day of October, 2019
i Les
— CE Ets,

 

THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
Eastern District of New York

United States of America

 

V. )

KYSHEEQ RANDOLPH, )
)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KYSHEEQ RANDOLPH 5
who is accused of an offense or violation based on the following document filed with the court:
1 Indictment 11 Superseding Indictment © Information C1 Superseding Information cA Complaint
© Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

Witness Retaliation contrary to Title 18, United States Code, Section 1513(b);
Threatening Federal Law Enforcement Officer contrary to Title 18, United States Code, Section 115

Date: 10/21/2019 i\ £-he f

‘<= \ fapaet 12 officer ‘sy signature ~

City and state: Brooklyn, New York Honorable Sanket J. Bulsara
Printed name and title

 

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 

 
AO 442 (Rev. LI/L1) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/oftender:

 

Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

Place of birth:

 

 

 

 

 

 

 

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (jfapplicable):

 

 

Date of last contact with pretrial services or probation officer (applicable):

 

 

 

 
